Case 6:18-cr-00060-RWS-KNM Document 43 Filed 03/05/19 Page 1 of 2 PageID #: 105



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION

  UNITED STATES OF AMERICA                           '
                                                     '
  V.                                                 ' CRIMINAL NO. 6:18-CR-60-002
                                                     '
  YANEY GURRUSQUIETA                                 '


                               ELEMENTS OF THE OFFENSE

                                           Count 1

 VIOLATION:                                 18 U.S.C. ' 4 (Misprision of felony)

 PENALTY:                                   A fine of not more than $250,000;
                                            imprisonment for not more than three (3) years;
                                            or both. A term of supervised release of not
                                            more than one (1) year.

 MANDATORY ASSESSMENT:                      $100.00.


         The Defendant is charged in Count 1 of the Information with misprision of felony,

 in violation of 18 U.S.C. § 4.

         The essential elements which must be proven to establish a violation of this

 offense are:

         First: That a federal felony was committed, that is, conspiracy to possess with

 intent to distribute and distribute cocaine, in violation of 21 U.S.C. § 846, as charged in

 Count 1 of the Information;

         Second: That the Defendant had knowledge of the commission of the felony;



 Elements of Offense, Page 1
Case 6:18-cr-00060-RWS-KNM Document 43 Filed 03/05/19 Page 2 of 2 PageID #: 106



         Third: That the Defendant failed to notify an authority as soon as possible; and

         Fourth: That the Defendant did an affirmative act, as charged, to conceal the

 crime. 1

                                                  Respectfully submitted,

                                                  JOSEPH D. BROWN
                                                  UNITED STATES ATTORNEY

                                                  /s/ Alan R. Jackson______________________
                                                  Alan R. Jackson
                                                  Assistant U. S. Attorney
                                                  110 North College St., Suite 700
                                                  Tyler, Texas 75702
                                                  (903) 590-1400
                                                  State Bar No. 10453300
                                                  alan.jackson@usdoj.gov




                                     CERTIFICATE OF SERVICE

         On March 5, 2019, I, Alan R. Jackson, Assistant U. S. Attorney for the Eastern

 District of Texas, do hereby certify that a true and correct copy of the foregoing

 instrument has been served on the following according to the Federal Rules of Criminal

 Procedure and the rules of this Court: J. Brett Harrison, attorney for the Defendant.

                                                          /s/ Alan R. Jackson
                                                          ALAN R. JACKSON




         1
             Fifth Circuit Pattern Jury Instructions (Criminal), ' 2.06 (2015).


 Elements of Offense, Page 2
